DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 18 November 2020 is acknowledged, thereby leaving claims 7-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Ben-Shimon on 23 December 2020.




The application has been amended as follows: 

1. (Currently Amended) An extruder for automatically adjusting a temperature for optimal viscosity of[ a material extruded through a three-dimensional (3D) printer, the extruder comprising: 
a nozzle configured to extrude a material at a set viscosity; 
a thermal regulator located adjacent to the nozzle through which the material is extruded, wherein a temperature of the thermal regulator is adjustable within a predetermined range of temperatures suitable for the material; 
a motor configured to advance the material through the thermal regulator and the nozzle; 
a motion sensor configured to detect a speed of the motor as the material passes through the extruder; 
a current sensor configured to detect a resistance operating against the motor as the material passes through the extruder; and 
a controller configured to adjust the temperature of the thermal regulator[ to reach optimal viscosity of the material based on[ a determination of viscosity of the material being extruded made by comparing the detected speed of the motor and the detected resistance operating against the motor with predetermined values therefor that indicate viscosity levels of the material.  

3. (Currently Amended) The extruder of claim 1, wherein the controller further comprises: 
a processing circuitry; 
a memory; and 
an input/output (I/O) interface connected to the motion sensor, the current sensor, the processing circuitry, and the memory; 
wherein the memory contains instructions that, when executed, cause the processing circuitry to adjust the temperature of the thermal regulator based on input from the motion sensor and the current sensor.  

5. (Currently Amended) The extruder of claim 1, wherein the motion sensor is further configured to detect motion of the material passing[ through the extruder.  

6. (Currently Amended) The extruder of claim 1, wherein the optimal viscosity is determined based on comparison to predetermined viscosity values of various extrudable materials.  

7-12. (Canceled)

13. (New) The extruder of claim 1, wherein the controller is further configured to calculate the viscosity of the material being extruded by performing a first analysis of a first data set collected from values of the detected speed of the motor, performing a second analysis of a second data set collected from the detected resistance operating against the motor, and comparing the first and second data sets to the predetermined values.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While adjusting temperature to reach optimal viscosity of a material being fed by a motor through a nozzle for three-dimensional printing is generally known, including by use of one or more of a predetermined material feed rate, detected force, current, and/or resistance, and nozzle diameter for determining appropriate temperature adjustments to reach the optimal material viscosity for deposition, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed extruder is provided to comprise the claimed nozzle, thermal regulator, and motor, with the claimed motion sensor configured to detect a speed of the operating motor as the claimed material passes through the extruder, with the claimed current sensor configured to detect the claimed resistance of the motor, and with the claimed controller configured to adjust temperature as claimed to reach optimal viscosity of the material based on a determination of viscosity of the material being extruded made by comparing the detected speed and detected resistance with predetermined values therefor that indicate the material’s viscosity level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742